Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         28-AUG-2019
                                                         01:56 PM


                            SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   CHARLES ALAPATI LEOMITI IOANE and OKESI ATUATASI IOANE aka
OKESI A. IOANE, Individually and as Trustee of the Okesi A. Ioane
      Revocable Trust Dated February 11, 2011, Petitioners,

                                  vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                  and

  MTGLQ INVESTORS, L.P.; CHILD SUPPORT ENFORCEMENT AGENCY; HALE
            AUPUNI COMMUNITY ASSOCIATION, Respondents.


                          ORIGINAL PROCEEDING
                        (CIV. NO. 16-1-1754-09)

             ORDER DISMISSING “PETITIONERS’ OBJECTION
         TO ORDER DENYING PETITION FOR WRIT OF MANDAMUS”
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On August 20, 2019, petitioners filed a document

entitled, “Petitioners’ Objection to Order Denying Petition for

Writ of Mandamus”, which we review as a motion for

reconsideration of the July 12, 2019 order denying their petition

for writ of mandamus.    Upon consideration of the motion for

reconsideration and the record,

          IT IS HEREBY ORDERED that the motion for

reconsideration is dismissed.    See HRAP Rule 40(a) (“A motion for
reconsideration may be filed by a party only within 10 days after

the filing of the opinion, dispositional order, or ruling unless

by special leave additional time is granted during such period by

a judge or justice of the appellate court involved.”).

          DATED: Honolulu, Hawai#i, August 28, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2